On March 18, 1980, the following petition for voluntary revocation of license was filed by Roger Radue:
TO: The Honorable Justices Of The Supreme Court:
ROGER RADUE, Attorney At Law, hereby submits this as his Verified Petition to the Supreme Court of the State of Wisconsin and states as follows:
1. This Petition for Revocation of License is freely and voluntarily rendered and that he has not been subjected to coercion or duress. Further, that he is fully aware of the implications of submitting this petition and further that he is aware that there is presently pending an investigation into allegations that he has been guilty of misconduct. Those specific allegations alleged are as follows:
That in the summer of 1977, Roger Radue (Respondent) was retained by William Hughes for the purpose of commencing a bankruptcy proceeding; that in August of 1977, Hughes endorsed over to Respondent a check from the Texaco Oil Company made payable to Hughes and *62Respondent in the approximate amount of One Thousand Nine Hundred Dollars ($1,900.00) which funds were to be used to pay outstanding tax liabilities on behalf of Hughes. That Respondent used said funds for personal purposes and failed to pay any of the tax liability; that in August of 1978, Hughes was served with a warrant for non-payment of delinquent taxes; that Respondent failed to respond to repeated requests by Hughes for payment of the taxes; that as a result of Respondent’s failure to apply said funds for the payment of taxes, Hughes incurred additional tax liabilities in the form of interest and penalties; that as a result of Respondent’s failure to pay the taxes and his inattention to this legal matter entrusted to him, Hughes retained the services of other counsel who then contacted Respondent asking him to turn over the documents and other papers which Hughes had given to respondent; that Respondent failed to cooperate fully with substitute counsel.
2. That he is aware that the investigative record will be filed with the Supreme Court as part of the record and he submits this petition because he knows that he cannot successfully defend against the above allegations and further that he waives his right to defend against these allegations.
Dated in Madison, Wisconsin, this 29th day of December, 1979.
On June 16, 1980, the following order of the court was entered:
A petition for voluntary revocation of license to practice law in Wisconsin having been filed on March 18, 1980, by Roger Radue, the court having referred the matter to the Hon. William C. Sachtjen, referee on March 24, 1980, and the referee having filed his disposition of the matter on June 2, 1980.
IT IS ORDERED that the petition is granted and the voluntary revocation of the petitioner’s license to practice law in Wisconsin is effective as of June 2, 1980.
IT IS FURTHER ORDERED that the petitioner pay to the Board of Attorneys Professional Responsibility the costs of this proceeding in the amount of $336.50 within 30 days of the date of this order.